Case 1:15-cv-20098-RNS Document 390 Entered on FLSD Docket 01/13/2021 Page 1 of 1
             USCA11 Case: 18-12615 Date Filed: 01/11/2021 Page: 1 of 1
                   Supreme Court of the United States
                          Office of the Clerk
                      Washington, DC 20543-0001
                                                                      Scott S. Harris
                                                                      Clerk of the Court
                                                                      (202) 479-3011
                                    January 11, 2021


     Clerk
     United States Court of Appeals for the Eleventh
     Circuit                                                     15-cv-20098-RNS
     56 Forsyth Street, N.W.
                                                                                           AP
     Atlanta, GA 30303

                                                                          Jan 11, 2021
           Re: Juan Carlos Celestino Coderch Mitjans
               v. EGI-VSR, LLC
               No. 20-729                                                                   MIAMI

               (Your No. 18-12615)


     Dear Clerk:

           The Court today entered the following order in the above-entitled case:

           The petition for a writ of certiorari is denied.



                                             Sincerely,




                                             Scott S. Harris, Clerk
